SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

69
KA 11-00349
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID J. YAW, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, TREVETT CRISTO SALZER
& ANDOLINA, P.C. (ERIC M. DOLAN OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered December 20, 2010. The judgment
convicted defendant, upon a jury verdict, of robbery in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of robbery in the third degree (Penal Law §
160.05). Viewing the evidence in light of the elements of the crime
as charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
reject defendant’s contention that the verdict is against the weight
of the evidence (see generally People v Bleakley, 69 NY2d 490, 495).
It is well settled that “[g]reat deference is to be accorded to the
fact[]finder’s resolution of credibility issues based upon its
superior vantage point and its opportunity to view witnesses, observe
demeanor and hear the testimony” (People v Aikey, 94 AD3d 1485, 1486,
lv denied 19 NY3d 956 [internal quotation marks omitted]; see People v
Gay, 105 AD3d 1427, 1428). “[A] jury’s verdict is not necessarily
against the weight of the evidence merely because it accepts part of a
witness’s testimony and rejects other parts” (People v Alteri, 49 AD3d
918, 920; see People v Paulk, 107 AD3d 1413, 1414, lv denied 21 NY3d
1076, reconsideration denied 22 NY3d 1157). We perceive no reason to
disturb the jury’s resolution of the credibility issues or the weight
that the jury accorded to the evidence (see Gay, 105 AD3d at 1428).
Contrary to defendant’s further contention, the sentence is not unduly
harsh and severe.


Entered:    February 5, 2016                       Frances E. Cafarell
                                                   Clerk of the Court